                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                          1:20 CV 89 MR WCM

JENNIFER HINYUB,                               )
                                               )
                Plaintiff,                     )
v.                                             )           ORDER
                                               )
AA RECOVERY SOLUTIONS, INC.,                   )
                                               )
           Defendant.                          )
_______________________________                )

          This matter is before the Court on Plaintiff’s Motion for a Judgment

Debtor Exam (the “Motion,” Doc. 13).

     I.      Background

          On April 15, 2020, Plaintiff Jennifer Hinyub (“Plaintiff”) initiated this

action against Defendant AA Recovery Solutions, Inc (“Defendant”). Doc. 1.

Plaintiff’s Complaint asserted claims for violations of the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq. and the North Carolina

Collection Agency Act, N.C. Gen. State. § 58-70, et seq. (“NCCAA”). Id. at 1.

          On October 5, 2020, the Honorable Martin Reidinger, Chief United

States District Judge, entered a Memorandum of Decision and Order granting

Plaintiff’s Motion for Default Judgment and directing that Plaintiff have and

recover of Defendant a judgment of $1,000 pursuant to 15 U.S.C. § 1692k(b)(1),

and a judgment of $4,000 pursuant to N.C. Gen. Stat. § 58-70-130(b)(1), for a


                                           1

          Case 1:20-cv-00089-MR-WCM Document 14 Filed 10/27/20 Page 1 of 4
total judgment of $5,000. Doc. 11, pp. 19-20. The District Court also ordered

that Plaintiff have and recover $3,635 in attorneys’ fees and $450 in costs. Id.

at p. 20. A separate judgment (“Judgment”) was entered that same day. Doc.

12.

         On October 6, 2020, Plaintiff filed the instant Motion. Doc. 13. The

deadline for Defendant to respond to the Motion was October 20, 2020.

   II.      Discussion

         Plaintiff asserts that Defendant has failed to satisfy the Judgment and

requests permission to conduct a judgment debtor examination of Defendant’s

President, Secretary, and Treasurer, Tracy L. Pickell, to identify assets that

may be available to satisfy the Judgment.

         Rule 62(a) of the Federal Rules of Civil Procedure provides as follows:

               Except as provided in Rule 62(c) and (d), execution on
               a judgment and proceedings to enforce it are stayed for
               30 days after its entry, unless the court orders
               otherwise.

               Fed. R. Civ. P. 62

         Also applicable is Rule 69(a), which states in part:

               (1) Money Judgment; Applicable Procedure. A money
               judgment is enforced by a writ of execution, unless the
               court directs otherwise. The procedure on execution--
               and in proceedings supplementary to and in aid of
               judgment or execution--must accord with the
               procedure of the state where the court is located, but a
               federal statute governs to the extent it applies.


                                          2

         Case 1:20-cv-00089-MR-WCM Document 14 Filed 10/27/20 Page 2 of 4
            (2) Obtaining Discovery. In aid of the judgment or
            execution, the judgment creditor or a successor in
            interest whose interest appears of record may obtain
            discovery from any person--including the judgment
            debtor--as provided in these rules or by the procedure
            of the state where the court is located.

            Fed. R. Civ. P. 69

      Here, Plaintiff’s Motion appears to recognize that the period during

which execution of the Judgment is stayed has not yet expired. However, the

Motion does not provide authorities recognizing that an examination of the

judgment debtor would be appropriate at this juncture. No federal authorities

finding that such discovery is appropriate under Rule 69 have been submitted.

Similarly, N.C.G.S. § 1-352, by its terms, allows for an examination of a debtor

“when an execution . . . is returned wholly or partially unsatisfied.” N.C. Gen.

Stat. Ann. § 1-352; Massey v. Cates, 2 N.C. App. 162, 164, 162 S.E.2d 589, 591

(1968)(“Article 31 provides for supplemental proceedings, equitable in nature,

after execution against a judgment debtor is returned unsatisfied to aid

creditors to reach property of every kind subject to the payment of debts which

cannot be reached by the ordinary process of execution. These proceedings are

available only after execution is attempted.”); accord Zurich American

Insurance Co. v. Staffing Concepts National Inc., No. 8:14-cv-775, 2017 WL

4518662, at * 1 (M.D. Fl. Oct. 10, 2017) (“Following the automatic stay, a




                                       3

     Case 1:20-cv-00089-MR-WCM Document 14 Filed 10/27/20 Page 3 of 4
judgment creditor, in aid of the judgment or execution, is permitted to “obtain

discovery ….”) (citing FRCP 69).

      Under these circumstances, the Plaintiff’s Motion for a Judgment Debtor

Examination (Doc. 13) is DENIED WITHOUT PREJUDICE.

      It is so ordered.


                                   Signed: October 26, 2020




                                          4

     Case 1:20-cv-00089-MR-WCM Document 14 Filed 10/27/20 Page 4 of 4
